DETAILED ACTION
This office action is responsive to application 16/078,368 filed on August 21, 2019.  Claims 1-40 are pending in the application.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 8/21/2018, 11/28/2018, 6/27/2019, 3/15/2021 and 10/15/2021 were received and have been considered by the Examiner.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s arguments with respect to the restriction requirement filed September 3, 2021 have been considered and are persuasive.  As such, the election requirement is withdrawn and all pending claims are examined herein.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goto (US 2011/0285883).

	Consider claim 15, Goto teaches:
	A solid-state image pickup device (see figures 1 and 2), comprising: 
	a pixel array region in which pixels each including a photoelectric conversion unit having one of a chemical semiconductor, amorphous silicon, germanium, a quantum dot photoelectric conversion film and an organic photoelectric conversion film are disposed two-dimensionally in rows and columns (As shown in figure 2, there is an array of readout circuits (116) in the pixel region.  The readout circuits pertain to pixels of figure 1, paragraphs 0024, 0032 and 0037.  Each pixel includes an organic photoelectric conversion layer (107, paragraphs 0026, 0037 and 0049).), 
	wherein a PN junction portion is not disposed on a processed portion end face of the photoelectric conversion unit, which is an outermost circumference of the pixel array region (The photoelectric layer (107) includes a PN junction as detailed in paragraph 0049.  As shown in figure 1, the photoelectric conversion layer (107, i.e. including the PN junction) is not disposed on a processed portion end face of the photoelectric conversion unit, which is an outermost circumference of the pixel array region.).

Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawahara et al. (US 2016/0035768).

	Consider claim 21, Kawahara et al. teaches:
	A solid-state image pickup device (figures 1A and 8A), comprising: 
	an insulating film (insulating film, 61, figure 8A, paragraph 0080) and a metal film (opposite electrode, 60, figure 8A, paragraph 0080) that provide a MIS structure (“MIS”, paragraph 0080) to a processed portion end face of a photoelectric conversion unit (e.g. on the right side of electrode 43 in figure 8A), which is an outermost circumference of a pixel array region (e.g. due to the photoelectric conversion units corresponding to the positions of the electrodes (e.g. 41, 42, 43) and a portion of the photoelectric conversion film (50) above the electrodes, paragraph 0032) in which pixels are disposed two-dimensionally in rows and columns (see “100”, figure 1, paragraph 0021), each of the pixels including the photoelectric conversion unit that has one of a chemical semiconductor, amorphous silicon, germanium, a quantum dot photoelectric conversion film and an organic photoelectric conversion film (“The photoelectric conversion film 50 may be formed by an inorganic material or an organic material.”, paragraph 0033).

Claims 26, 27 and 29-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ota (JP2009-049525).  Portions of Ota cited herein refer to the translation provided by the Examiner.

Consider claim 26, Ota teaches:
	A solid-state image pickup device (figures 1-3), comprising: 
	a pixel array region (“pixel array”, paragraph 0011, figure 1) in which pixels each including a photoelectric conversion unit having one of a chemical semiconductor, amorphous silicon, germanium, a quantum dot photoelectric conversion film and an organic photoelectric conversion film (The pixels contain a an organic photoelectric conversion film (226, figure 2), paragraphs 0015-0017.) are disposed two-dimensionally in rows and columns (see paragraph 0011, figure 1); and 
	a voltage controlling unit (system control unit, 11, figure 3) configured to vary a voltage to be applied to the photoelectric conversion unit (226) of the pixels in response to a surrounding environment (i.e. according to the method of figure 12, paragraphs 0093-0096). 

	Consider claim 27, and as applied to claim 26, Ota further teaches that the voltage controlling unit (11) varies the voltage to be applied to the photoelectric conversion unit (226) in response to a pixel output of an effective pixel (i.e. depending upon whether there is a saturation level or not, paragraphs 0094-0096).

	Consider claim 29, and as applied to claim 26, Ota further teaches that the voltage controlling unit (11) varies the voltage to be applied to the photoelectric conversion unit (226) simultaneously with regard to all pixels (i.e. by adjusting the voltage applied to the photoelectric conversion film (226), paragraphs 0094-0096 and 0015-0017).

	Consider claim 30, and as applied to claim 26, Ota further teaches that the voltage controlling unit (11) varies the voltage to be applied to the photoelectric conversion unit (226) for each of a plurality of areas into which the pixel array region is divided (i.e. by adjusting the voltage applied to the photoelectric conversion film (226), paragraphs 0094-0096 and 0015-0017).

	Consider claim 31, and as applied to claim 26, Ota further teaches that the voltage controlling unit (11) varies the voltage to be applied to the photoelectric conversion unit (226) for each pixel of the pixel array region (i.e. by adjusting the voltage applied to the photoelectric conversion film (226), paragraphs 0094-0096 and 0015-0017).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung (US 2011/0032391) in view of Ota (US 2008/0211954).

	Consider claim 1, Cheung teaches:
	A solid-state image pickup device, comprising: 
	a pixel array region (i.e. including pixel regions 10, 12 and 14 of figures 1 and 3, paragraphs 0013 and 0014) in which pixels (e.g. 10 or 12 of figure 2) each including a photoelectric conversion unit (photodiode, PD) disposed two-dimensionally in rows and columns (see paragraphs 0015 and 0017, figures 1-3), wherein 
	the pixel array region has a voltage application pixel (dummy pixel, 10) on an outermost circumference of the pixel array region or on the outer side with respect to an effective pixel region (12) of the pixel array region (see figures 1 and 3, paragraphs 0013 and 0020), the voltage application pixel (10) being one of the pixels to which a fixed voltage is normally applied (For example, a reset gate (RG) is always “ON” in 
	However, Cheung does not explicitly teach that the photoelectric conversion unit has one of a chemical semiconductor, amorphous silicon, germanium, a quantum dot photoelectric conversion film and an organic photoelectric conversion film.
	Ota similarly teaches an image sensor (5, figure 1) comprising an array of pixels (paragraph 0037), wherein each pixel (figures 2 and 3) includes a charge storage portion (53, paragraph 0043) connected to the gate of a source follower transistor (62, paragraph 0046, see figure 3) and to a reset transistor (63) which resets the charge storage portion (53, paragraph 0047).
	However, Ota additionally teaches that a photoelectric conversion unit of each pixel has one of an organic photoelectric conversion film (i.e. includes a photoelectric conversion layer (57, figures 2 and 3) containing an organic photoelectric conversion material, paragraph 0040).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the photoelectric conversion unit taught by Cheung comprise an organic photoelectric conversion film type photoelectric conversion unit as taught by Ota as this only involves a simple substitution of one known element (i.e. a photodiode photoelectric conversion unit of Cheung) for another (i.e. a photoelectric conversion film photoelectric conversion unit of Ota) to yield predictable results such as enabling image capture with near 100% efficiency (Ota, paragraph 0007). 



	Consider claim 3, and as applied to claim 1 above, Cheung does not explicitly teach that the photoelectric conversion unit includes an electrode portion for extracting charges generated in the photoelectric conversion unit.
	Ota further teaches that in the voltage application pixel (see figures 2 and 3), an electrode portion (lower electrode, 56) for extracting charge generated in the photoelectric conversion unit (57, paragraph 0043) is connected to the ground (i.e. via the n-type impurity layer (53), as shown in figure 3) without the intervention of a pixel transistor (e.g. without a transfer transistor, see figure 3) such that the fixed voltage is normally applied (i.e. via the reset transistor, 63, paragraph 0047).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the photoelectric conversion unit taught by Cheung be configured in the manner taught by Ota for the benefit of enabling image capture with near 100% efficiency (Ota, paragraph 0007).

	Consider claim 4, and as applied to claim 3 above, Cheung further teaches that the fixed voltage (V+) applied to the voltage application pixel (10) is a high voltage (see Reset, figure 2).  Cheung does not explicitly teach that V+ is higher than VReset.  However, as stated in MPEP 2144.05(II), “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Determining optimal voltages for the fixed voltage and the regular pixel voltage, in order to perform the noise reduction taught by Cheung, would only require routine skill in the art.  Additionally, as detailed in MPEP 2114(II), the manner of operating a device does not differentiate an apparatus claim from the prior art.  Therefore, the voltage relationships claimed in claim 4, do not differentiate the apparatus of claim 3 from the prior art.

	Consider claim 5, and as applied to claim 1 above, Cheung further teaches that the voltage application pixel (10) is disposed in one row and one column of the outermost circumference of the pixel array region (e.g. a top row or bottom row, and a left column or right column, of the ring of dummy pixels shown in figures 1 and 3, paragraphs 0013 and 0020).

	Consider claim 6, and as applied to claim 1 above, Cheung further teaches that the voltage application pixel (10) is disposed in a plurality of rows and a plurality of columns of the outermost circumference of the pixel array region (e.g. a top row and bottom row, and a left column and right column, of the ring of dummy pixels shown in figures 1 and 3, paragraphs 0013 and 0020).

	Consider claim 7, Cheung teaches:
	A solid-state image pickup device, comprising: 
	a pixel array region (i.e. including pixel regions 10, 12 and 14 of figures 1 and 3, paragraphs 0013 and 0014) in which pixels (e.g. 10 or 12 of figure 2) each including a photoelectric conversion unit (photodiode, PD) disposed two-dimensionally in rows and columns (see paragraphs 0015 and 0017, figures 1-3), wherein 
	the pixel array region has a voltage application pixel (dummy pixel, 10)  between an effective pixel (12) and OPB pixel (14) of the pixel array region (see figures 1 and 3, paragraphs 0013, 0014 and 0020), the voltage application pixel (10) being one of the pixels to which a fixed voltage is normally applied (For example, a reset gate (RG) is always “ON” in order to apply a fixed voltage and prevent charge from being collected in the dummy pixels (10), as detailed in paragraph 0017.).
	However, Cheung does not explicitly teach that the photoelectric conversion unit has one of a chemical semiconductor, amorphous silicon, germanium, a quantum dot photoelectric conversion film and an organic photoelectric conversion film.
	Ota similarly teaches an image sensor (5, figure 1) comprising an array of pixels (paragraph 0037), wherein each pixel (figures 2 and 3) includes a charge storage portion (53, paragraph 0043) connected to the gate of a source follower transistor (62, paragraph 0046, see figure 3) and to a reset transistor (63) which resets the charge storage portion (53, paragraph 0047).
	However, Ota additionally teaches that a photoelectric conversion unit of each pixel has one of an organic photoelectric conversion film (i.e. includes a photoelectric 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the photoelectric conversion unit taught by Cheung comprise an organic photoelectric conversion film type photoelectric conversion unit as taught by Ota as this only involves a simple substitution of one known element (i.e. a photodiode photoelectric conversion unit of Cheung) for another (i.e. a photoelectric conversion film photoelectric conversion unit of Ota) to yield predictable results such as enabling image capture with near 100% efficiency (Ota, paragraph 0007). 

	Consider claim 8, and as applied to claim 7 above, Cheung further teaches that in the voltage application pixel (10), a reset transistor (reset gate, RG, figure 2) of the pixel is normally controlled to an on state such that the fixed voltage is normally applied (For example, a reset gate (RG) is always “ON” in order to apply a fixed voltage and prevent charge from being collected in the dummy pixels (10), as detailed in paragraph 0017.).

	Consider claim 9, and as applied to claim 7 above, Cheung does not explicitly teach that the photoelectric conversion unit includes an electrode portion for extracting charges generated in the photoelectric conversion unit.
	Ota further teaches that in the voltage application pixel (see figures 2 and 3), an electrode portion (lower electrode, 56) for extracting charge generated in the 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the photoelectric conversion unit taught by Cheung be configured in the manner taught by Ota for the benefit of enabling image capture with near 100% efficiency (Ota, paragraph 0007).

	Consider claim 10, and as applied to claim 9 above, Cheung further teaches that the fixed voltage (V+) applied to the voltage application pixel (10) is a high voltage (see paragraph 0017) and is different than the voltage applied to the an ordinary pixel (12) of the pixel array region (i.e. V+ versus VReset, figure 2).  Cheung does not explicitly teach that V+ is higher than VReset.  However, as stated in MPEP 2144.05(II), “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Determining optimal voltages for the fixed voltage and the regular pixel voltage, in order to perform the noise reduction taught by Cheung, would only require routine skill in the art.  Additionally, as detailed in MPEP 2114(II), the manner of operating a device does not differentiate an apparatus claim from the prior art.  Therefore, the voltage relationships claimed in claim 4, do not differentiate the apparatus of claim 3 from the prior art.



	Consider claim 14, and as applied to claim 7 above, Cheung further teaches that the voltage application pixel (10) is disposed in one row and one column on an outermost circumference of an effective pixel region (12) of the pixel array region (e.g. a top row or bottom row, and a left column or right column, of the ring of dummy pixels shown in figure 1, paragraphs 0013 and 0020) and a plurality of rows and a plurality of columns including one row and one column on the innermost side of an OPB region  (dark reference pixel array, 14, figure 1, e.g. a top row and bottom row, and a left column and right column, of the ring of dummy pixels shown in figure 1, paragraphs 0013 and 0020).

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung (US 2011/0032391) in view of Ota (US 2008/0211954) as applied to claim 7 above, and further in view of Yamazaki (US 10,283,556).

	Consider claim 11, and as applied to claim 7 above, the combination of Cheung and Ota does not explicitly teach that the voltage application pixel has a light shielding film on the upper side of the photoelectric conversion unit.

	However, Yamazaki additionally teaches that a voltage application pixel (30) is shielded from light (“The first and second reference pixels 30 and 31 may be configured such that the photoelectric converter PD is shielded from light”, column 4, lines 36-38).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the voltage application pixel taught by the combination of Cheung and Ota be shielded from light as taught by Yamazaki is this only involves combining prior art elements according to known methods to yield predictable results such as enabling image capture of an optically black reference pixel signal.
	Yamazaki teaches shielding the photoelectric conversion unit (“the photoelectric converter PD is shielded from light”, column 4, lines 36-38). 
	However, Yamazaki does not explicitly teach that the shielding is via a light shielding film on the upper side of the photoelectric conversion unit.
However, Official Notice (MPEP § 2144.03) is taken that both the concepts and advantages of using a light shielding film for shielding a photoelectric conversion unit are well known and expected in the art.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a light shielding film on the upper side of the photoelectric conversion unit to perform the 

	Consider claim 13, and as applied to claim 7 above, Cheung teaches a plurality of voltage application pixels rows (e.g. the top row and the bottom row of the dummy pixel ring (10, see figure 1).
	However, the combination of Cheung and Ota does not explicitly teach that the voltage application pixel is disposed in a plurality of rows and a plurality of columns of an OPB region of the pixel array region.
	Yamazaki similarly teaches a pixel array (1, figure 1) containing effective pixels (100), OPB pixels (200) and reference pixels (300, column 2, lines 43-51), wherein the reference pixels (300, 30, figure 3B) include a reset transistor (M1) normally in the on state (column 4, lines 32-43).
	However, Yamazaki additionally teaches that a row contains both OPB (200) and reference pixels (30, 31), as shown in figure 2A and detailed in column 2, line 61 through column 3, line 13. As shown in figure 2A there are reference pixels (30, 31) for multiple columns.
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the voltage application pixels be disposed with the OPB pixels in a plurality of columns as taught by Yamazaki of the plurality of rows taught by the combination of Cheung and Ota for the benefit of helping identify whether a read signal is from a voltage application pixels or an OPB pixel (Yamazaki, column 1, lines 16-49, column 4, lines 43-51).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Oganesian et al. (US 2014/0264693) in view of Ota (US 2008/0211954).

	Consider claim 16, Oganesian et al. teaches:
	A solid-state image pickup device (figures 1A-1H), comprising: 
	a protective film (i.e. insulation layer of silicon nitride, 34, paragraph 0017) configured to cover a processed portion end face of a photoelectric conversion unit (i.e. of a wafer (10) including an image sensor (12), paragraph 0014, figure 1D), which is an outermost circumference of a pixel array region (see figure 1D) containing pixels, each of the pixels including the photoelectric conversion unit (photodetector, 14, paragraph 0014).
	However, Oganesian et al. does not explicitly teach that the pixels are disposed two-dimensionally in rows and columns, wherein the photoelectric conversion unit has one of a chemical semiconductor, amorphous silicon, germanium, a quantum dot photoelectric conversion film and an organic photoelectric conversion film.
	Ota similarly teaches an image sensor (5, figure 1) comprising an array of pixels (paragraph 0037).
	However, Ota additionally teaches that the pixels are disposed two-dimensionally in rows and columns (paragraph 0037), wherein a photoelectric conversion unit of each pixel has one of an organic photoelectric conversion film (i.e. includes a photoelectric conversion layer (57, figures 2 and 3) containing an organic photoelectric conversion material, paragraph 0040).
. 

Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kawahara et al. (US 2016/0035768) in view of Tabei et al. (US 4,860,076).

	Consider claims 22-25, and as applied to claim 21 above, Kawahara et al. teaches that the photoelectric conversion film (50) is a thin film (see paragraph 0033).
	However, Kawahara et al. does not explicitly teach that when the photoelectric conversion unit is an N-type semiconductor thin film, a positive bias voltage is applied to the metal film; when charge of the photoelectric conversion unit to be treated as a signal is pores, a positive bias voltage is applied to the metal film; when the photoelectric conversion unit is a P-type semiconductor thin film, and a negative bias voltage is applied to the metal film; or when charge of the photoelectric conversion unit to be treated as a signal is electrons, a negative bias voltage is applied to the metal film.
	Tabei et al. similarly teaches an image pickup device (figure 1) having a photoelectric conversion unit comprised of a photoconductive layer (18) and a first electrode (19) disposed thereon (see figure 1, column 3, line 58 through column 4, line 10).

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the solid-state image pickup device taught by Kawahara et al. be configured in the manner taught by Tabei et al. for the benefit of creating a solid state imaging device having superior properties .

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Ota (JP2009-049525) in view of Okada (US 2015/0256776).  Portions of Ota cited herein refer to the English translation provided by the Examiner.

	Consider claim 28, and as applied to claim 26 above, Ota teaches that the voltage controlling unit (11) varies the voltage to be applied to the photoelectric conversion unit (226) in response to a pixel output (i.e. depending upon whether there is a saturation level or not, paragraphs 0094-0096).
	However, Ota does not explicitly teach that the pixel output is from an OPB pixel.
	Okada similarly teaches performing exposure control based upon a measured pixel output (see paragraphs 0151-0153), and further teaches that the measured pixel output is from OPB pixels (102, figure 12, paragraphs 0064, 0072 and 0151-0153).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the pixel output used to perform the exposure control taught by Ota be from an OPB pixel as taught by Okada for the benefit of preventing a deterioration of image quality due to dark current (Okada, paragraph 0003).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Ota (JP2009-049525) in view of Nishida (WO2011/089949).  Portions of Ota and Nishida cited herein refer to the English translation provided by the Examiner.

	Consider claim 32, and as applied to claim 26 above, Ota does not explicitly teach that the photoelectric conversion unit includes a barrier layer that prevents backflow of charge.
	Nishida similarly teaches an imaging device (figure 8) with a photosensitive layer (2).
	However, Nishida additionally teaches, in the description of figure 10, “As the substrate-side barrier layer 8, In 0.22 Al 0.23 Ga 0.55 Sb having a large band offset on the conduction band side with respect to the anode contact layer 17 and as the surface side window layer 3, In 0.67 Al 0.33 As 0.41 Sb 0.59 having a large band offset in the valence band are used as an electron barrier and a hole barrier, respectively, to prevent the dark current from flowing into the photosensitive layer .”.
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the photoelectric conversion unit taught by Ota include a barrier layer as taught by Nishida for the benefit of preventing dark current from flowing into the photosensitive layer and thus improving a signal to noise ratio.

Claims 33 and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Oda (US 2013/0193339) in view of Niwa et al. (US 2013/0327950).

	Consider claim 33, Oda teaches:
	A solid-state image pickup device (“radiation image capturing device”, paragraph 0003, figures 3, 5 and 6), comprising: 
	a pixel array region (see figure 5) in which pixels (32) are disposed two-dimensionally in rows and columns (see paragraph 0065, figure 5); 
	each of the pixels (32, see figure 3) including a photoelectric conversion unit having one of a chemical semiconductor, amorphous silicon, germanium, a quantum dot photoelectric conversion film and an organic photoelectric conversion film (Each pixel includes a photoelectric conversion film (4, figure 3) made of an organic photoelectric conversion material, paragraph 0055.), 
	a capacitive element (capacitor, 9) which accumulates charge generated by the photoelectric conversion unit (see paragraphs 0061, 0062 and 0065).	
	However, Oda does not explicitly teach that each pixel includes a plurality of capacitive elements and a changeover controlling unit that changes over a parallel connection of the plurality of capacitive elements between on and off in response to a surrounding environment.
	Niwa et al. similarly teaches a radiation imaging apparatus (paragraph 2, figures 1 and 3) having an array of pixels (302, figure 3, see figure 1), each including a photoelectric conversion unit (photodiode, PD) and an accumulation capacitive element (Cfd, paragraph 0027).
	However, Niwa et al. additionally teaches that each pixel (see figure 1) includes a plurality of capacitive elements (Cfd, C1) and a changeover controlling unit (M1) that 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the solid-state image pickup device of Oda comprise a second capacitive element and changeover controlling unit as taught by Niwa for the benefit of enabling imaging with an increased dynamic range when desired (Niwa, paragraph 0027).

	Consider claim 36, and as applied to claim 33 above, Oda does not explicitly teach the parallel connection of the plurality of capacitors.
	Niwa et al. teaches that the parallel connection of the plurality of capacitors is changed over between on and off simultaneously with regard to all pixels (i.e. by driving all pixels of figure 3 simultaneously, paragraphs 0032 and 0035).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the solid-state image pickup device of Oda operate in the manner taught by Niwa for the benefit of enabling imaging with an increased dynamic range when desired (Niwa, paragraph 0027).

	Consider claim 37, and as applied to claim 33 above, Oda does not explicitly teach the parallel connection of the plurality of capacitors.
	Niwa et al. teaches that the parallel connection of the plurality of capacitors is changed over between on and off for each of a plurality of areas into which the pixel 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the solid-state image pickup device of Oda operate in the manner taught by Niwa for the benefit of enabling imaging with an increased dynamic range when desired (Niwa, paragraph 0027).

	Consider claim 38, and as applied to claim 33 above, Oda does not explicitly teach the parallel connection of the plurality of capacitors.
	Niwa et al. teaches that the parallel connection of the plurality of capacitors is changed over between on and off simultaneously for each of the pixels of the pixel array region (i.e. by driving all pixels of figure 3 simultaneously, paragraphs 0032 and 0035).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the solid-state image pickup device of Oda operate in the manner taught by Niwa for the benefit of enabling imaging with an increased dynamic range when desired (Niwa, paragraph 0027).

Claims 34 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Oda (US 2013/0193339) in view of Niwa et al. (US 2013/0327950), as applied to claim 33 above, and further in view of Ota (JP2009-049525).  Portions of Ota cited herein refer to the translation provided by the Examiner.

Consider claim 34, and as applied to claim 33 above, that combination of Oda and Niwa et al. does not explicitly teach that the parallel connection of the plurality of capacitive elements is changed over between on and off in response to a pixel output of an effective pixel.
	Ota similarly teaches a solid-state image pickup device (figures 1-3), comprising: a pixel array region (“pixel array”, paragraph 0011, figure 1) in which pixels each including a photoelectric conversion unit having one of a chemical semiconductor, amorphous silicon, germanium, a quantum dot photoelectric conversion film and an organic photoelectric conversion film (The pixels contain a an organic photoelectric conversion film (226, figure 2), paragraphs 0015-0017.) are disposed two-dimensionally in rows and columns (see paragraph 0011, figure 1).
	However, Ota additionally teaches performing exposure control based on a pixel output of an effective pixel (i.e. according to the method of figure 12, paragraphs 0093-0096). 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform the exposure control via the capacitive element switching taught by the combination of Oda and Niwa et al. based on the output of an effective pixel as taught by Ota for the benefit of enabling image data to be obtained in which the contour is faithfully reproduced (Ota, paragraph 0097).

	Consider claim 40, and as applied to claim 33 above, that combination of Oda and Niwa et al. does not explicitly teach a voltage controlling unit configured to vary the 
	Ota similarly teaches a solid-state image pickup device (figures 1-3), comprising: a pixel array region (“pixel array”, paragraph 0011, figure 1) in which pixels each including a photoelectric conversion unit having one of a chemical semiconductor, amorphous silicon, germanium, a quantum dot photoelectric conversion film and an organic photoelectric conversion film (The pixels contain a an organic photoelectric conversion film (226, figure 2), paragraphs 0015-0017.) are disposed two-dimensionally in rows and columns (see paragraph 0011, figure 1).
	However, Ota additionally teaches a voltage controlling unit (system control unit, 11, figure 3) configured to vary a voltage to be applied to the photoelectric conversion unit (226) of the pixels in response to a surrounding environment (i.e. according to the method of figure 12, paragraphs 0093-0096).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the solid-state image pickup device taught by the combination of Oda and Niwa et al. comprise a voltage controlling unit as taught by Ota for the benefit of enabling image data to be obtained in which the contour is faithfully reproduced (Ota, paragraph 0097).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Oda (US 2013/0193339) in view of Niwa et al. (US 2013/0327950), as applied to claim 33 above, and further in view of Okada (US 2015/0256776).

Consider claim 35, and as applied to claim 33 above, that combination of Oda and Niwa et al. does not explicitly teach that the parallel connection of the plurality of capacitive elements is changed over between on and off in response to a pixel output of an OPB pixel.
	Okada similarly teaches performing exposure control, and further teaches that the exposure control is performed based upon a measured pixel output (see paragraphs 0151-0153), wherein the measured pixel output is from OPB pixels (102, figure 12, paragraphs 0064, 0072 and 0151-0153).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform the exposure control via the capacitive element switching taught by the combination of Oda and Niwa et al. based on the output of an OPB pixel as taught by Okada for the benefit of preventing a deterioration of image quality due to dark current (Okada, paragraph 0003).

Claims 39 is rejected under 35 U.S.C. 103 as being unpatentable over Oda (US 2013/0193339) in view of Niwa et al. (US 2013/0327950), as applied to claim 33 above, and further in view of Yamashita et al. (US 2015/0077611).

	Consider claim 39, and as applied to claim 33 above, the combination of Oda and Niwa et al. does not explicitly teach that the capacitive elements at least include a PN junction capacitor, a MOS capacitor and a wiring line capacitor.

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the capacitive elements taught by the combination of Oda and Niwa et al. comprise a MOS capacitors as taught by Yamashita et al. as this only involves combining prior art elements according to known methods to yield predictable results such as enabling charge storage.

Allowable Subject Matter
Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   

	Consider claim 17, the prior art of record does not teach nor reasonably suggest that he photoelectric conversion unit is an N-type semiconductor thin film and the protective film is a fixed charge film having positive fixed charge, in combination with the other elements recited in parent claim 16.

	Consider claim 18, the prior art of record does not teach nor reasonably suggest that charge of the photoelectric conversion unit to be treated as a signal is pores and 

	Consider claim 19, the prior art of record does not teach nor reasonably suggest that the photoelectric conversion unit is a P-type semiconductor thin film and the protective film is a fixed charge film having negative fixed charge, in combination with the other elements recited in parent claim 16.

	Consider claim 20, the prior art of record does not teach nor reasonably suggest that charge of the photoelectric conversion unit to be treated as a signal is electrons and the protective film is a fixed charge film having negative fixed charge, in combination with the other elements recited in parent claim 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Adkisson et al. (US 2012/0081588) teaches a reference pixel (figure 2) that is continuously reset (see paragraph 0033).
Gomi (US 2009/0086069) teaches a reference pixel (111-2, figure 11) that is continuously reset (see paragraphs 0042 and 0043).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696